Voto particular concurrente emitido por la
Juez Asociada Señora Rodríguez Rodríguez.
Estoy conteste con confirmar la calificación del Registrador en el presente caso, puesto que estimo que éste no erró al requerir, en el ejercicio de su función calificadora, la can-celación de la hipoteca que gravaba la totalidad del inmue-ble y las escrituras de las segregaciones de ciertas calles dentro de la urbanización. No obstante, preciso abundar en el argumento de la peticionaria relacionado con la facultad calificadora del Registrador y los términos que la rigen.
Ciertamente, las disposiciones de la polémica Ley Núm. 216 de 2010, 30 LPRA see. 1821 et seq., no contemplan la inscripción automática de un documento en el Registro ante el incumplimiento del Registrador con el término im-prorrogable de 90 días para calificar. Como se indica en la sentencia que antecede, la escritura de segregación, liberación y compraventa presentada ante el Registro de la Pro-piedad, Sección de Guayama, fue calificada casi 12 años después de su presentación. A todas luces, el transcurso de tantos años para calificar el documento es injustificable.
*388Si bien es cierto que la Ley Hipotecaria de 1979 contem-plaba la existencia de justa causa para incumplir con el término de 60 días dispuesto en su Art. 52, 30 LPRA sec. 2255, término que fue extendido a 90 días por la Ley Núm. 216, la existencia de tal justa causa, no puede justificar una dilación de más de una década. Resulta oportuno su-brayar que la nueva ley hipotecaria prescinde de tal excepción. Así, el Art. 234 de la Ley del Registro de la Propiedad Inmobiliaria del Estado Libre Asociado de Puerto Rico, Ley Núm. 210 del 8 de diciembre de 2015, impone a los Registradores de la Propiedad el deber de calificar los documentos dentro del término de 90 días laborables desde su presentación sin contemplar la existencia de justa causa para su incumplimiento.
El Art. 234 de la nueva ley hipotecaria expresamente dispone, que “[e]l incumplimiento con el término dispuesto en este Artículo dará lugar a sanciones disciplinarias según se disponga por reglamento”. Art. 234, Ley Núm. 210 de 8 de diciembre de 2015. Este precepto responde a la necesidad de que los Registradores realicen sus deberes eficientemente y sin incurrir en demoras que obstaculicen la inscripción de documentos en el Registro y redunden en la notificación tardía de faltas cuya rectificación podría re-sultar excesivamente onerosa para las partes interesadas. En lo sucesivo, una dilación en calificar como la que obser-vamos en este caso sería base suficiente para la imposición de sanciones disciplinarias.
El Registro de la Propiedad es una institución que tiene como finalidad la publicidad de la situación jurídica de los bienes inmuebles mediante la inscripción de los actos y contratos relacionados a éstos, a fin de proteger el tráfico jurídico. Considerando que la actividad registral está diri-gida principalmente a darle publicidad a ciertos actos jurídicos relacionados con los bienes inmuebles, se hace necesario que el Registro pueda ser “un medio técnico y adecuado, a través del cual se pueda dotar a tales actos de *389la forma precisa para conseguir dicha publicidad”. (Énfasis suplido). A. Sánz Fernández, Instituciones de derecho hipotecario, Madrid, Ed. Reus, 1947, T. 1, pág. 31.
Un sistema registral donde se presenta una escritura de segregación, liberación y compraventa, y transcurre más de una década sin que ese documento se califique, no es un sistema que facilite y propicie el tráfico eficaz de los inmuebles. Por el contrario, ese Registro no constituye el “medio técnico y adecuado” de que nos habla la doctrina. En estas circunstancias, verdaderamente, no se puede ha-blar de que sea un valor registral en nuestro entorno el principio de la seguridad jurídica. “[S]i el Derecho es el arte de lo justo y la Justicia es un valor superior que debe ser logrado por todo el Estado de Derecho, la seguridad jurídica supone la cristalización del principio, haciendo justo todo lo que tienda a ser seguro, a ofrecer seguridad”. J.M. Chico y Ortiz, Seguridad jurídica y revisión crítica de los principios hipotecarios, Madrid, Ed. Marcial Pons, 1994, pág. 30.
La incertidumbre e inseguridad en el tráfico jurídico que genera la inacción de un Registrador al momento de cumplir con su deber ministerial de calificar documentos dentro del término prescrito por ley no pueden ser condonadas por este Tribunal. Los esfuerzos concertados de la Rama Legislativa de agilizar los trámites ante el Registro de la Propiedad serían fútiles si no se les exige a los Registradores calificar con celeridad los documentos presentados y se imponen las sanciones disciplinarias que conlleva su incumplimiento.